Citation Nr: 0507235	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April to August 1977.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, dated in August 2002, that denied the veteran's claim 
of entitlement to service connection for a mental disorder.  
The denial of service connection was duly appealed and the 
case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In October 2004, the veteran testified at a video 
teleconference hearing before the undersigned Board Member.  
A copy of the transcript of that hearing is of record.   The 
veteran waived RO review of any documentary evidence 
submitted at that time.   See 69 Fed. Reg. 53808 (2004) to be 
codified at 38 C.F.R. § 20.1304(c).


REMAND

The veteran testified at his October 2004 video 
teleconference hearing that he had failed aptitude tests 
while in the military and had requested mental health 
counseling.  Review of the service medical records currently 
attached to the veteran's claims folder reveals no record of 
any mental health counseling and no separation physical 
examination.  In order to insure that as complete a record of 
the veteran's active service as possible is available for 
consideration a remand is necessary to specifically request 
psychiatric records, which are filed in a separate system of 
records at National Personnel Records Center (NPRC) and must 
be requested specifically.  Additionally, the veteran's 
service personnel records would also be beneficial to a full 
evaluation of the veteran's claim.

The veteran also noted during the October 2004 hearing that 
he had received private mental health treatment from a Dr. 
Kaufman and a counselor named Douglas Borland in Houston, 
Texas, during the early 1980's.  Review of the veteran's 
claims folder does not reveal further information regarding 
these mental health providers.  The veteran should be 
contacted for more complete information and an attempt to 
procure the records. 

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO should request the veteran 
to provide more specific information 
regarding Dr. Kaufman and Douglas 
Borland, who treated the veteran for 
mental disorders in the early 1980's in 
Houston, Texas.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The AMC/RO should make another 
attempt to secure the veteran's service 
medical records, specifically requesting 
any clinical or psychiatric and mental 
health records, as well as the veteran's 
complete personnel records through 
official channels.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




